 
Exhibit 10.1
 
EXHIBIT B
 
Confidential
Private Placement Subscription Agreement
(Regulation S Offering for Canadian Persons)
 
BIOLOGIX HAIR INC.
82 Avenue Rd.,
Toronto, Ontario, M5R 2H2.
Canada
 
$2,000,000
2,000,000 Shares @
$1.00 per Share


Minimum Investment:  $25,000.00


January 15, 2013
 
 
 

--------------------------------------------------------------------------------

 


BIOLOGIX HAIR INC.
 
INSTRUCTIONS TO SUBSCRIBER


1.  
COMPLETE all of the information applicable to you or your entity (Company,
Trust, etc.) in this Subscription Agreement.
   
2.  
COMPLETE the sections applicable to your place of residency or incorporation.
This Subscription may contain sections and questionnaires specific to your
country of residence.
   

3.  
FAX Completed Subscription Agreement to 778-383-6485 or scan and EMAIL to
pp@biologixhair.com Attention: Private Placement Department.
   
4.  
WIRE FUNDS BY BANK TRANSFER: USD to Biologix Hair Inc. See bank details below;

 

 
BENEFICIARY BANK:                                 
BANK OF MONTREAL
 
              
595 BURRARD STREET
 
            
VANCOUVER, B. C., CANADA
 
           
B: 604- 665-7506 (Attn: Marj Ross)
       
CANADIAN BANK NUMBER:
001
       
TRANSIT NUMBER:                            
0004 (or 00040, if a 5 digit # required)
       
BENEFICIARY:                       
Biologix Hair Inc.
       
USD ACCOUNT NUMBER:
4748-220
       
SWIFT BIC ADDRESS:
BOFMCAM2
       
SPECIAL INSTRUCTIONS
IMPORTANT - Have Bank identify Subscribers Name on the wire transfer.

 
5. 
MAIL or COURIER the originally executed copy of the entire Subscription
Agreement, together with the Questionnaires, to our private placement processing
department at:

 
Biologix Hair Inc.
Private Placement Department
Suite 111, Unit 8- 6014 Vedder Road,
Chilliwack, BC, Canada
V2R 5P5


Phone: (778) 383-6485 ext. 705
 
 
2

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION AGREEMENT
(Regulation S Offering for Canadian Persons)


BIOLOGIX HAIR INC.


NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.
 
TERMS AND CONDITIONS
 
SUBSCRIPTION AGREEMENT between Biologix Hair Inc., a Florida corporation (the
“Company”) and the undersigned (the “Subscriber”).
 
WHEREAS:


A.           The Company desires to offer for sale pursuant to Regulation S of
the United States Securities Act of 1933 (the “Act”) (the “Offering”) a maximum
of 2,000,000 Shares ($2,000,000) (the “Shares”) at an offering price of $1.00
per Share in the currency of the United States.


B.           Each Share consists of one (1) share of common stock of $0.001 par
value per share.


C.           The Subscriber desires to acquire the number of Shares of the
Offering set forth on the signature page hereof on the terms and subject to the
conditions of this Subscription Agreement. The undersigned hereby irrevocably
subscribes for the purchase of Shares, pursuant to and in accordance with the
terms and conditions of this Subscription Agreement, and herewith makes payment,
covering the purchase of the Shares, which should be delivered to the
undersigned at the address stated below.
 
D.           The undersigned agrees that:  (1) the undersigned will not offer,
sell, transfer or otherwise dispose of any such securities, unless either (a) a
registration statement, or post-effective amendment thereto, covering such
securities have been filed with the Securities and Exchange Commission pursuant
to the Act , and such sale, transfer or other disposition is accompanied by a
prospectus meeting the requirements of Section 10 of the Act forming a part of
such registration statement, or post-effective amendment thereto, which is in
effect under the Act covering the Shares to be so sold, transferred or otherwise
disposed of, or (b) counsel to the Company satisfactory to the undersigned has
rendered an opinion in writing and addressed to the Company that such proposed
offer, sale, transfer or other disposition of the securities is exempt from the
provisions of Section 5 of the Act in view of the circumstances of such proposed
offer, sale, transfer or other disposition; (2) the Company may notify the
transfer agent for its Common Stock that the certificates for the common stock
acquired by the undersigned are not to be transferred unless the transfer agent
receives advice from the Company that one or both of the conditions referred to
in (1)(a) and (1)(b) above have been satisfied and (3) the Company may affix the
legend set forth herein to the certificates for Shares hereby subscribed for, if
such legend is applicable.
 
 
3

--------------------------------------------------------------------------------

 
 
The following information is furnished as the undersigned’s subscription for
Shares issued by the Company, consisting of shares of common stock, $0.001 par
value per share at a price of $1.00 per share, and for you to determine whether
I am qualified to purchase Shares from the Company pursuant to Regulation S
promulgated under the Act, and comparable provisions of applicable state
securities laws.  I, the undersigned, understand that you will rely upon the
following information for purposes of such determination, and that the Shares
will not be registered under the Act in reliance upon the exemption from
registration provided by Regulation S of the Act.
 
ALL INFORMATION CONTAINED IN THIS SUBSCRIPTION AGREEMENT WILL BE TREATED
CONFIDENTIALLY. However, it is agreed that you may present this document to such
parties as you deem appropriate if called upon to establish that the proposed
offer and sale of the Shares is exempt from registration under the Act or meets
the requirements of applicable state securities laws.  I understand that if I
make a false statement, it will constitute a violation of my representations and
warranties under this Subscription Agreement and may also constitute a violation
of law, for which the Company can make a claim for damages against me.  My
investment in the Shares will not be accepted until the Company determines that
I satisfy all of the suitability standards set forth in the Private Placement
Memorandum (the “Memorandum”).  See “Who May Invest.”
 
1.
Representations and Warranties.  I, the undersigned, represent and warrant as
follows:



(a)
I have received the Memorandum, have carefully reviewed the Memorandum, and have
relied solely on the information contained therein, and information otherwise
provided to me in writing by the Company.   I understand that all documents,
records and books pertaining to this investment have been made available by the
Company for inspection by me or my attorney and accountant.  I am familiar with
the Company’s business objectives and the financial arrangements in connection
therewith.  The Shares I am purchasing are the kind of securities that I wish to
hold for investment and the nature of the Shares are consistent with my
investment program. My advisor(s) and I have had a reasonable opportunity to ask
questions of and receive answers from the officers and directors of the Company
concerning the Company and the Shares.  All such questions have been answered to
my full satisfaction.  I, or my representatives, have made such investigation of
the facts and circumstances set forth in the Memorandum and exhibits thereto in
connection with any purchase of the Shares as I have deemed necessary.  No
representations have been made or information furnished to me or my advisor(s)
relating to the Company or the Shares that are in any way inconsistent with the
Memorandum.



(b)
As purchaser, I am not a “U.S. Person” as defined by Regulation S of the Act and
am not acquiring the Shares for the account or benefit of a U.S. Person.  A
“U.S. Person” is defined by Regulation S of the Act to be any person who
is:  (i) Any natural person resident in the United States; (ii) Any partnership
or corporation organized or incorporated under the laws of the United States;
(iii) Any estate of which any executor or administrator is a U.S. person; (iv)
Any trust of which any trustee is a U.S. person; (v) Any agency or branch of a
foreign entity located in the United States; (vi) Any non-discretionary account
or similar account (other than an estate or trust) held by a dealer or other
fiduciary for the benefit or account of a U.S. person; (vii) Any discretionary
account or similar account (other than an estate or trust) held by a dealer or
other fiduciary organized, incorporated, or (if an individual) resident in the
United States; and (viii) Any partnership or corporation if: (A) Organized or
incorporated under the laws of any foreign jurisdiction; and (B) Formed by a
U.S. person principally for the purpose of investing in securities not
registered under the Act, unless it is organized or incorporated, and owned, by
accredited investors (as defined in Rule 501(a)) who are not natural persons,
estates or trusts.

 
 
4

--------------------------------------------------------------------------------

 
 
(c)
Subject to the terms and conditions hereof, I hereby irrevocably tender this
Subscription Agreement for the purchase of the Shares indicated below and shall
pay for such Shares in the manner set forth herein.  I am aware that the
subscription made herein is irrevocable, but that the Company has the
unconditional right to accept or reject this subscription, in whole or in part,
and that the sale of the Shares pursuant hereto is subject to the approval of
certain legal matters by legal counsel and to other conditions.  If my
subscription is not accepted for any reason whatsoever, or, if the offering made
through the Memorandum is terminated, my money will be returned in full, without
any interest that may be earned thereon, and the Company will be relieved of any
responsibility or liability that might be deemed to arise out of my offer to
subscribe for the Shares.



(d)
I have carefully reviewed the Memorandum.  I have such knowledge and experience
in business and financial matters as will enable me to evaluate the merits and
risks of the prospective investment and to make an informed investment
decision.  I am also aware that no state or Federal agency has reviewed or
endorsed the Memorandum or the Shares, that the Shares involve a high degree of
economic risk.



(e)
I have satisfied myself as to the full observance of the laws of my jurisdiction
in connection with any invitation to subscribe for the Shares and/or any use of
this Agreement, including (i) the legal requirements within my jurisdiction for
the purchase of the Shares, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, that may
be relevant to the purchase, holding, redemption, sale, or transfer of the
Shares;



(f)
I have been advised and am fully aware that investing in the Shares is a
speculative and uncertain undertaking, the advantages and benefits of which are
generally limited to a certain class of investors, and that the Shares may be
sold only to persons who understand the nature of the proposed operations of the
Company and for whom the investment is suitable.  I represent that I meet such
suitability requirements.



(g)
I have relied on my own tax and legal adviser and my own investment counselor
with respect to the income tax and investment considerations of being an
investor as described in the Memorandum.



(h)
I meet the requirements of a purchaser as set forth in the Memorandum under the
caption “Who May Invest.”



(i)
I understand that the Company has not registered the Shares under the Act, or
the applicable laws of any other jurisdiction, in reliance on exemptions from
registration.  I further understand that such exemptions depend upon my
investment intent at the time I acquire the Shares.  I therefore represent and
warrant that I am purchasing the Shares for my own account for investment, not
as a nominee or agent, without any present intention to distribution,
assignment, resale or other transfer of the Shares in any manner which would
result in a violation of Regulation S or any other provision of United States
securities laws.  Except as specifically stated herein, no other person has a
direct or indirect beneficial interest in the Shares.  Because the Shares are
not registered, I am aware that I must hold them indefinitely unless they are
registered under the Act or I must obtain exemptions from such registration.  I
acknowledge that the Company is under no duty to register the Shares or comply
with any exemption in connection with my sale, transfer or other disposition
under applicable rules and regulations, except as described in the
Memorandum.  I understand that if I desire to sell, assign, transfer,
hypothecate or in any way alienate or encumber the Shares in the future, the
Company can require that I provide, at my own expense, an opinion of counsel
satisfactory to the Company to the effect that such action will not result in a
violation of applicable federal or state securities laws and regulations or
other applicable federal or state laws and regulations.

 
 
5

--------------------------------------------------------------------------------

 
 
(j)
The solicitation of an offer to purchase the Shares was directly communicated to
me through the Memorandum to which this Subscription Agreement is attached as an
Exhibit.  At no time was I presented with or solicited by or through any
leaflet, public promotional meeting, circular, newspaper or magazine article,
radio or television advertisement or any other form of general advertising in
connection with such communicated offer.



(k)
I recognize that my investment in the Shares involves certain risks and I have
taken full cognizance of and understand all of the risk factors related to the
business objectives of the Company and the purchase of the Shares, including
those risk factors set forth under the caption “RISK FACTORS” in the Memorandum.



(l)
All information that I have provided herein is correct and complete as of the
date hereof, and if there should be any material change in such information
prior to the acceptance of this Subscription Agreement, I will immediately
provide the Company with such information.



(m)
If the Subscriber is a corporation, partnership, trust, unincorporated
association or other entity, it is authorized and otherwise duly qualified to
purchase and hold the Shares subscribed hereunder, and such entity has not been
formed for the specific purpose of acquiring the Shares.  If the Subscriber is a
trustee and is acquiring the Shares for the trust of which he is a trustee, he
has sought the advice of counsel regarding whether the purchase of the Shares is
an authorized trust investment and has been advised by counsel that after
reviewing all applicable laws and the terms of the trust instrument, such
counsel is of the opinion that the undersigned has the authority to purchase the
Shares for the trust.



(n)
If the Subscriber is an individual, he or she is 21 years of age, or if the
Subscriber is an association, all of its members are of such age.



(o)
Pending acceptance of this subscription by the Company, all funds paid hereunder
shall be deposited by the Company and immediately available to the Company for
its corporate purposes.  In the event the subscription is not accepted, the
subscription funds will constitute a non-interest bearing demand loan of the
Subscriber to the Company.



(p)
The Subscriber hereby authorizes and directs the Company to deliver the
securities to be issued to such Subscriber pursuant to this subscription
Agreement to the Subscriber’s address indicated herein.



(q)
The Subscriber acknowledges and agrees that the subscription for the Shares and
the Company’s acceptance of the subscription is not subject to any minimum
subscription for the Offering.



2.
Restrictive Legend.  I hereby acknowledge and consent to the placement of the
following restrictive legend on the certificate(s) and other documents(s)
representing shares of the Company’s common stock:



 
THE SECURITIES  REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”).  THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES AGREES FOR THE BENEFIT OF THE
COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGES OR OTHERWISE
TRANSFERRED ONLY (A) TO THE COMPANY, (B) OUTSIDE OF THE UNITED STATES IN
ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE UNITED STATES SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE LOCAL LAWS AND REGULATIONS, (C) PURSUANT TO
THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT
PROVIDED BY RULE 144A THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) PURSUANT TO ANOTHER EXEMPTION FROM
REGISTRATION AFTER PROVIDING A SATISFACTORY LEGAL OPINION TO THE
COMPANY.  DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN
SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA.  A NEW CERTIFICATE,
BEARING NO LEGEND, DELIVERY OF WHICH WILL CONSTITUTE “GOOD DELIVERY”  MAY BE
OBTAINED FROM THE COMPANY UPON DELIVERY OF THIS CERTIFICATE AND A DULY EXECUTED
DECLARATION IN A FORM SATISFACTORY TO THE COMPANY AND ITS REGISTRAR AND TRANSFER
AGENT, TO THE EFFECT THAT THE SALE OF THE SECURITIES REPRESENTED HEREBY IS BEING
MADE IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT
OR AS PRESCRIBED BY THE COMPANY FROM TIME TO TIME.



 
6

--------------------------------------------------------------------------------

 
 
3.             Indemnification.


I agree to indemnify and hold harmless the Company, its officers and directors
from and against all damages, losses, costs and expenses (including reasonable
attorney’s fees) which they may incur by reason of my failure to fulfill any of
the terms or conditions of this Subscription Agreement, or by reason of any
untrue statement made herein or any breach of the representations and warranties
made herein or in any document that I have provided to the Company.
 
4.             Miscellaneous.


(a)
I agree that I may not cancel, terminate or revoke this Subscription Agreement
or any covenant hereunder and that this Subscription Agreement shall survive my
death or disability and shall be binding upon my heirs, executors,
administrators, successors and assigns.



(b)
This Subscription Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Nevada.



(c)  
Within five days after receipt of a written request from the Company, I agree to
provide such information and to execute and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject.

 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this SUBSCRIPTION AGREEMENT made as of the date below
between Biologix Hair Inc., a Nevada corporation (the “Company”) and the
undersigned (the “Subscriber”). Subject and pursuant to the attached “Terms and
Conditions” of this Subscription Agreement, including all schedules and
appendices attached hereto, the Subscriber hereby irrevocably subscribes for,
and on the Closing Date, will purchase from the Company, the following
securities at the following price:


I am an Accredited
Investor                                                                          (Yes/No).
If yes, please fill out this section and the accredited investor form.


(Check if Applicable) The Subscriber is ______ an affiliate of Biologix Hair
Inc.


Number of Shares Subscribed
for:                                                                                                        Shares
at US$1.00 per Share.


Amount of Subscription:                      USD
$                                                                                                


Name of Subscriber, Corporation or other form of registration (use full legal
name):                                                                                                                                                         
 
                                                                                                                                                                                                                                                                                                            
 
Address of
Subscriber:                                                                                                                                                                                                                                                                   
 
                                                                                                                                                                                                                                                                                                            

 
City:                                                         Province________________   Postal
Code:                                                         


Home Phone:                                                         Bus.
Phone:                                                         


Cell
Phone:                                                         Fax:                                                         


Tax
Id/E.I.N./S.I.N.                                                                                                                                                                                                                                                                          
 
Email
address                                                                                                                                                                                                                                                                                   


Name and address of Person Making Investment Decision on behalf of Above Entity
if other than an individual
purchaser:                                                                                   


Position or Title of Person Making Investment Decision in the Above Entity if
other than an individual
purchaser:                                                                                         
         
 
 
8

--------------------------------------------------------------------------------

 
 
Special Instructions:                                                    
                                                                                                                                                                                                                   


                                                                                                                                                                                                                                                                                                            
 
DELIVERY INSTRUCTIONS if different from the information above


Name and account reference, if
applicable.                                                                                                                                                                                                                                 

 
                                                                                                                                                                                                                                                                                                            

Contact
Name                                                                                                                                                                                                                                                                                   

 
Address for
Delivery                                                                                                                                                                                                                                                                      


                                                                                                                                                                                                                                                                                                           

City:                                                         Province:________________   Postal
Code:                                                         
 
Bus.
Phone:                                                         Fax:                                                         

Email
address                                                                                                                                                                                                                                                                                   

By signing this acceptance, the Subscriber agrees to be bound by the term and
conditions of this Subscription Agreement.
 
EXECUTED by the Subscriber this _______ day of _____________, 2013.
 
WITNESS:
 
EXECUTION BY SUBSCRIBER:
   
X
Signature of Witness
 
Signature of individual (if Subscriber is an individual)
         
X
Name of Witness
 
Authorized signatory (if Subscriber is not an individual)
           
Address of Witness
 
Name of Subscriber (please print)
               
Name of authorized signatory (please print)

 
 
9

--------------------------------------------------------------------------------

 
 
APPENDIX 1
 
Regulation S – Canadian Accredited Investor Form
 
PROSPECTIVE INVESTOR SUITABILITY QUESTIONNAIRE
All Canadian Subscribers must complete the Canadian Questionnaire.


SCHEDULE A
 
CANADIAN QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.
 
The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 ("NI 45-106").  The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.
 
The Subscriber covenants, represents and warrants to the Company that:
 

 
1.
the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Subscription Agreement and the Subscriber is able to bear the
economic risk of loss arising from such transactions;
     
  
2.
the Subscriber is (check one or more of the following boxes):

 

   
(A)
a director, executive officer, employee or control person of the Company or an
affiliate of the Company
o              
(B)
a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company
o              
(C)
a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company
o              
(D)
a close personal friend of a director, executive officer, founder or control
person of the Company
o              
(E)
a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company
o              
(F)
an accredited investor
o              
(G)
a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F
o              
(H)
a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F
o

 
 
10

--------------------------------------------------------------------------------

 
 

   
(I)
purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000
o

 

 
3.
if the Subscriber has checked box B, C, D, E, G or H in Section 2 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:
               
(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with.  If you have checked box G or H, also indicate which of A to
F describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals.  Please
attach a separate page if necessary).

 

 
4.
if the Subscriber is resident in Ontario, the Subscriber is (check one or more
of the following boxes):

 

   
(A)
a founder of the Company
o              
(B)
an affiliate of a founder of the Company
o              
(C)
a spouse, parent, brother, sister, grandparent or child of a director, executive
officer or founder of the Company
o              
(D)
a person that is a control person of the Company
o              
(E)
an accredited investor
o              
(F)
purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000
o

 

 
5.
if the Subscriber has checked box A, B, C or D in Section 4 above, the director,
executive officer, founder or control person of the Company with whom the
undersigned has the relationship is:
               
(Instructions to Subscriber: fill in the name of each director, executive
officer, founder, affiliate and control person which you have the
above-mentioned relationship with.)
        6.
if the Subscriber has ticked box F in Section 2 or box E in Section 4 above, the
Subscriber satisfies one or more of the categories of "accredited investor" (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):

 

  o
(a) a Canadian financial institution as defined in National Instrument 14-101,
or an authorized foreign bank listed in Schedule III of the Bank Act (Canada);

 

  o
(b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);
     
  
o
(c) a subsidiary of any person referred to in any of the foregoing categories,
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;

 
 
11

--------------------------------------------------------------------------------

 
 
  
o
(d) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);
     
  
o
(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);
     
  
o
(f) the government of Canada or a province, or any crown corporation or agency
of the government of Canada or a province;
     
  
o
(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scholaire de l'ile de
Montreal or an intermunicipal management board in Québec;
     
  
o
(h) a national, federal, state, provincial, territorial or municipal government
of or in any foreign jurisdiction, or any agency thereof;
     
  
o
(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;
     
  
o
(j) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;
     
  
o
(k) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;
     
  
o
(l) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;
     
  
o
(m) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements;
     
  
o
(n) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;
     
  
o
(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;
     
  
o
(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;
     
  
o
(q) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

 
 
12

--------------------------------------------------------------------------------

 
 
  
o
(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility advisor or an advisor
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;
     
  
o
(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

 

  o
(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors;
     
  
o
(u) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor; or
     
  
o
(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as (i) an accredited
investor, or (ii) an exempt purchaser in Alberta or British Columbia after this
instrument comes into force;

 
The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber's
eligibility to acquire the Securities under relevant legislation.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of __________________, 2013.
 
If an Individual:                    
 
If a Corporation, Partnership or Other Entity:
           
Signature       
 
Print or Type Name of Entity
           
Print or Type Name
 
Signature of Authorized Signatory
               
Type of Entity

 
 
13

--------------------------------------------------------------------------------

 
 
FOR INTERNAL USE


Company Acceptance


(To be filled out by Biologix Hair Inc.)


ACCEPTED BY:


BIOLOGIX HAIR INC.


Signature of Authorized Signatory:     
                                                                                                                
   
Name of Authorized Signatory:               
                                                                                                      
   
Position of Authorized Signatory:     
                                                                                                                
   
Date of Acceptance:   
 

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
BIOLOGIX HAIR INC.
 
INSTRUCTIONS TO SUBSCRIBER


1.  
COMPLETE all of the information applicable to you or your entity (Company,
Trust, etc.) in this Subscription Agreement.
   
2.  
COMPLETE the sections applicable to your place of residency or incorporation.
This Subscription may contain sections and questionnaires specific to your
country of residence.
   

3.  
FAX Completed Subscription Agreement to 778-383-6485 or scan and EMAIL to
pp@biologixhair.com Attention: Private Placement Department.
   
4.  
WIRE FUNDS BY BANK TRANSFER: USD to Biologix Hair Inc. See bank details below;

 

 
BENEFICIARY BANK:                                 
BANK OF MONTREAL
 
              
595 BURRARD STREET
 
            
VANCOUVER, B. C., CANADA
 
           
B: 604- 665-7506 (Attn: Marj Ross)
       
CANADIAN BANK NUMBER:
001
       
TRANSIT NUMBER:                            
0004 (or 00040, if a 5 digit # required)
       
BENEFICIARY:                       
Biologix Hair Inc.
       
USD ACCOUNT NUMBER:
4748-220
       
SWIFT BIC ADDRESS:
BOFMCAM2
       
SPECIAL INSTRUCTIONS
IMPORTANT - Have Bank identify Subscribers Name on the wire transfer.

 
5. 
MAIL or COURIER the originally executed copy of the entire Subscription
Agreement, together with the Questionnaires, to our private placement processing
department at:

 
Biologix Hair Inc.
Private Placement Department
Suite 111, Unit 8- 6014 Vedder Road,
Chilliwack, BC, Canada
V2R 5P5


Phone: (778) 383-6485 ext. 705
 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Confidential
Private Placement Subscription Agreement
(Regulation D Offering for U.S. Persons)
 
BIOLOGIX HAIR INC.
82 Avenue Rd.,
Toronto, Ontario, M5R 2H2.
Canada


$2,000,000
2,000,000 Shares @
$1.00 per Share
 
Minimum Investment:  $25,000.00


January 15, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
BIOLOGIX HAIR INC.
 
INSTRUCTIONS TO SUBSCRIBER
 
 
1.
COMPLETE all of the information applicable to you or your entity (Company,
Trust, etc.) in this Subscription Agreement.

 
 
2.
COMPLETE the sections applicable to your place of residency or incorporation.
This Subscription may contain sections and questionnaires specific to your
country of residence.

 
 
3.
FAX Completed Subscription Agreement to 778-383-6485 or scan and EMAIL to
pp@biologixhair.com Attention: Private Placement Department.

 
 
4.
WIRE FUNDS BY BANK TRANSFER: USD to Biologix Hair Inc. See bank details below;

 
BENEFICIARY BANK:
BANK OF MONTREAL
 
595 BURRARD STREET
 
VANCOUVER, B. C., CANADA
 
B: 604- 665-7506 (Attn: Marj Ross)
   
CANADIAN BANK NUMBER:
001
   
TRANSIT NUMBER:
0004 (or 00040, if a 5 digit # required)
   
BENEFICIARY:
Biologix Hair Inc.
 
 
USD ACCOUNT NUMBER:
4748-220
   
SWIFT BIC ADDRESS:
BOFMCAM2
   
SPECIAL INSTRUCTIONS
IMPORTANT - Have Bank identify Subscribers Name on the wire transfer.

 
 
5.
MAIL or COURIER the originally executed copy of the entire Subscription
Agreement, together with the Questionnaires, to our private placement processing
department at:

 
Biologix Hair Inc.
Private Placement Department
Suite 111, Unit 8- 6014 Vedder Road,
Chilliwack, BC, Canada
V2R 5P5


Phone: (778) 383-6485 ext. 705
 
 
2

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION AGREEMENT
(Regulation D Offering for U.S. Persons)


BIOLOGIX HAIR INC.


NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.
 
TERMS AND CONDITIONS
 
SUBSCRIPTION AGREEMENT between Biologix Hair Inc., a Nevada corporation (the
“Company”) and the undersigned (the “Subscriber”).
 
WHEREAS


A.           The Company desires to offer for sale pursuant to Regulation D of
the United States Securities Act of 1933 (the “Act”) (the “Offering”) a maximum
of 2,000,000 Shares ($2,000,000) (the “Shares”) at an offering price of $1.00
per Share in the currency of the United States.


B.           Each Share consists of one (1) share of common stock of $0.001 par
value per share.


C.           The Subscriber desires to acquire the number of Shares of the
Offering set forth on the signature page hereof on the terms and subject to the
conditions of this Subscription Agreement. The undersigned hereby irrevocably
subscribes for the purchase of Shares, pursuant to and in accordance with the
terms and conditions of this Subscription Agreement, and herewith makes payment,
covering the purchase of the Shares, which should be delivered to the
undersigned at the address stated below.
 
D.           The undersigned agrees that:  (1) the undersigned will not offer,
sell, transfer or otherwise dispose of any such securities, unless either (a) a
registration statement, or post-effective amendment thereto, covering such
securities have been filed with the Securities and Exchange Commission pursuant
to the Act, and such sale, transfer or other disposition is accompanied by a
prospectus meeting the requirements of Section 10 of the Act forming a part of
such registration statement, or post-effective amendment thereto, which is in
effect under the Act covering the Shares to be so sold, transferred or otherwise
disposed of, or (b) counsel to the Company satisfactory to the undersigned has
rendered an opinion in writing and addressed to the Company that such proposed
offer, sale, transfer or other disposition of the securities is exempt from the
provisions of Section 5 of the Act in view of the circumstances of such proposed
offer, sale, transfer or other disposition; (2) the Company may notify the
transfer agent for its Common Stock that the certificates for the common stock
acquired by the undersigned are not to be transferred unless the transfer agent
receives advice from the Company that one or both of the conditions referred to
in (1)(a) and (1)(b) above have been satisfied and (3) the Company may affix the
legend set forth herein to the certificates for Shares hereby subscribed for, if
such legend is applicable.
 
 
3

--------------------------------------------------------------------------------

 
 
The following information is furnished as the undersigned’s subscription for
Shares issued by the Company, consisting of shares of common stock, $0.001 par
value per share at a price of $1.00 per share, and for you to determine whether
I am qualified to purchase Shares from the Company pursuant to Regulation D
promulgated under the Act, and comparable provisions of applicable state
securities laws.  I, the undersigned, understand that you will rely upon the
following information for purposes of such determination, and that the Shares
will not be registered under the Act in reliance upon the exemption from
registration provided by Sections 3(b) and 4(2) of the Act, Regulation D
promulgated thereunder (“Regulation D”), and comparable provisions of applicable
state securities laws.
 
I further understand I may be required to supply a balance sheet, prior years'
federal income tax returns or other appropriate documentation to verify and
substantiate my status as an Accredited Investor.
 
 ALL INFORMATION CONTAINED IN THIS SUBSCRIPTION AGREEMENT WILL BE TREATED
CONFIDENTIALLY. However, it is agreed that you may present this document to such
parties as you deem appropriate if called upon to establish that the proposed
offer and sale of the Shares is exempt from registration under the Act or meets
the requirements of applicable state securities laws.  I understand that if I
make a false statement, it will constitute a violation of my representations and
warranties under this Subscription Agreement and may also constitute a violation
of law, for which the Company can make a claim for damages against me.  My
investment in the Shares will not be accepted until the Company determines that
I satisfy all of the suitability standards set forth in the Private Placement
Memorandum (the “Memorandum”).  See “Who May Invest.”
 
1.
Representations and Warranties.  I, the undersigned, represent and warrant as
follows:



(a)
I have received the Memorandum, have carefully reviewed the Memorandum, and have
relied solely on the information contained therein, and information otherwise
provided to me in writing by the Company.   I understand that all documents,
records and books pertaining to this investment have been made available by the
Company for inspection by me or my attorney and accountant.  I am familiar with
the Company’s business objectives and the financial arrangements in connection
therewith.  The Shares I am purchasing are the kind of securities that I wish to
hold for investment and the nature of the Shares are consistent with my
investment program. My advisor(s) and I have had a reasonable opportunity to ask
questions of and receive answers from the officers and directors of the Company
concerning the Company and the Shares.  All such questions have been answered to
my full satisfaction.  I, or my representatives, have made such investigation of
the facts and circumstances set forth in the Memorandum and exhibits thereto in
connection with any purchase of the Shares as I have deemed necessary.  No
representations have been made or information furnished to me or my advisor(s)
relating to the Company or the Shares that are in any way inconsistent with the
Memorandum.



(b)
Subject to the terms and conditions hereof, I hereby irrevocably tender this
Subscription Agreement for the purchase of the Shares indicated below and shall
pay for such Shares in the manner set forth herein.  I am aware that the
subscription made herein is irrevocable, but that the Company has the
unconditional right to accept or reject this subscription, in whole or in part,
and that the sale of the Shares pursuant hereto is subject to the approval of
certain legal matters by legal counsel and to other conditions.  If my
subscription is not accepted for any reason whatsoever, or, if the offering made
through the Memorandum is terminated, my money will be returned in full, without
any interest that may be earned thereon, and the Company will be relieved of any
responsibility or liability that might be deemed to arise out of my offer to
subscribe for the Shares.



(c)
I have carefully reviewed the Memorandum.  I have such knowledge and experience
in business and financial matters as will enable me to evaluate the merits and
risks of the prospective investment and to make an informed investment
decision.  I am also aware that no state or Federal agency has reviewed or
endorsed the Memorandum or the Shares, that the Shares involve a high degree of
economic risk.

 
 
4

--------------------------------------------------------------------------------

 
 
(d)
I have been advised and am fully aware that investing in the Shares is a
speculative and uncertain undertaking, the advantages and benefits of which are
generally limited to a certain class of investors, and that the Shares may be
sold only to persons who understand the nature of the proposed operations of the
Company and for whom the investment is suitable.  I represent that I meet such
suitability requirements.



(e)
I have relied on my own tax and legal adviser and my own investment counselor
with respect to the income tax and investment considerations of being an
investor as described in the Memorandum.



(f)
I meet the requirements of a purchaser as set forth in the Memorandum under the
caption “Who May Invest.”



(g)
I understand that the Company has not registered the Shares under the Act, or
the applicable securities laws of any other state, in reliance on exemptions
from registration.  I further understand that such exemptions depend upon my
investment intent at the time I acquire the Shares.  I therefore represent and
warrant that I am purchasing the Shares for my own account for investment and
not with a view to distribution, assignment, resale or other transfer of the
Shares in any manner which would result in a violation of Regulation D or any
other provision of United States securities laws.  Except as specifically stated
herein, no other person has a direct or indirect beneficial interest in the
Shares.  Because the Shares are not registered, I am aware that I must hold them
indefinitely unless they are registered under the Act and any applicable state
securities laws or I must obtain exemptions from such registration.  I
acknowledge that the Company is under no duty to register the Shares or comply
with any exemption in connection with my sale, transfer or other disposition
under applicable rules and regulations, except as described in the
Memorandum.  I understand that if I desire to sell, assign, transfer,
hypothecate or in any way alienate or encumber the Shares in the future, the
Company can require that I provide, at my own expense, an opinion of counsel
satisfactory to the Company to the effect that such action will not result in a
violation of applicable federal or state securities laws and regulations or
other applicable federal or state laws and regulations.



(h)
I understand that the certificates for the shares of common stock will bear a
legend substantially to the following effect:

 
The Securities represented by this instrument have not been registered under the
Securities Act of 1933, as amended, or the securities laws of any state and may
not be sold, pledged, hypothecated or otherwise transferred, except upon
delivery to the Company of an opinion of counsel, satisfactory to the Board of
Directors, that an exemption from such registration is available and that such
transfer will not result in any violation of the law.
 
The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.


(i)
The solicitation of an offer to purchase the Shares was directly communicated to
me through the Memorandum to which this Subscription Agreement is attached as an
Exhibit.  At no time was I presented with or solicited by or through any
leaflet, public promotional meeting, circular, newspaper or magazine article,
radio or television advertisement or any other form of general advertising in
connection with such communicated offer.

 
 
5

--------------------------------------------------------------------------------

 
 
(j)
I recognize that my investment in the Shares involves certain risks and I have
taken full cognizance of and understand all of the risk factors related to the
business objectives of the Company and the purchase of the Shares, including
those risk factors set forth under the caption “RISK FACTORS” in the Memorandum.



(k)
All information that I have provided herein, including, without limitation,
information concerning myself, my financial position and my knowledge of
financial and business matters, is correct and complete as of the date hereof,
and if there should be any material change in such information prior to the
acceptance of this Subscription Agreement, I will immediately provide the
Company with such information.



(l)
If the Subscriber is a corporation, partnership, trust, unincorporated
association or other entity, it is authorized and otherwise duly qualified to
purchase and hold the Shares subscribed hereunder, and such entity has not been
formed for the specific purpose of acquiring the Shares.  If the Subscriber is a
trustee and is acquiring the Shares for the trust of which he is a trustee, he
has sought the advice of counsel regarding whether the purchase of the Shares is
an authorized trust investment and has been advised by counsel that after
reviewing all the applicable state law and the terms of the trust instrument,
such counsel is of the opinion that the undersigned has the authority to
purchase the Shares for the trust.



(m)
If the Subscriber is an individual, he or she is 21 years of age, or if the
Subscriber is an association, all of its members are of such age.



(n)
Pending acceptance of this subscription by the Company, all funds paid hereunder
shall be deposited by the Company and immediately available to the Company for
its corporate purposes.  In the event the subscription is not accepted, the
subscription funds will constitute a non-interest bearing demand loan of the
Subscriber to the Company.



(o)
The Subscriber hereby authorizes and directs the Company to deliver the
securities to be issued to such Subscriber pursuant to this subscription
Agreement to the Subscriber’s address indicated herein.



(p)
The Subscriber acknowledges and agrees that the subscription for the Shares and
the Company’s acceptance of the subscription is not subject to any minimum
subscription for the Offering.



2.           Indemnification.


I agree to indemnify and hold harmless the Company, its officers and directors
from and against all damages, losses, costs and expenses (including reasonable
attorney’s fees) which they may incur by reason of my failure to fulfill any of
the terms or conditions of this Subscription Agreement, or by reason of any
untrue statement made herein or any breach of the representations and warranties
made herein or in any document that I have provided to the Company.
 
3.           Survival
 
This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Securities by the Subscriber pursuant hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
4.           Assignment
 
This Subscription Agreement is not transferable or assignable.
 
5.           Execution
 
The Company shall be entitled to rely on delivery by facsimile machine of an
executed copy of this Subscription Agreement and acceptance by the Company of
such facsimile copy shall be equally effective to create a valid and binding
agreement between the Subscriber and the Company in accordance with the terms
hereof.
 
6.           Severability
 
The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.
 
7.           Entire Agreement
 
Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.
 
8.           Notices
 
All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication.  Notices to the Subscriber shall be directed to the address
supplied by the subscriber below and notices to the Company shall be directed to
it at the first page of this Subscription Agreement.
 
9.           Counterparts
 
This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument.


10.         Miscellaneous.


(a)
I agree that I may not cancel, terminate or revoke this Subscription Agreement
or any covenant hereunder and that this Subscription Agreement shall survive my
death or disability and shall be binding upon my heirs, executors,
administrators, successors and assigns.



(b)
This Subscription Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Nevada.



(c)
Within five days after receipt of a written request from the Company, I agree to
provide such information and to execute and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject.

 
(d)
Closing of the purchase and sale of the Securities shall be deemed to be
effective on such date as may be determined by the Company in its sole
discretion (the "Closing Date").  The Subscriber acknowledges that Shares may be
issued to other subscribers under this offering (the "Offering") before or after
the Closing Date.  The Company, may, at its discretion, elect to close the
Offering in one or more closings, in which event the Company may agree with one
or more subscribers (including the Subscriber hereunder) to complete delivery of
the Securities to such subscriber(s) against payment therefore at any time on or
prior to the Closing Date.

 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this SUBSCRIPTION AGREEMENT made as of the date below
between Biologix Hair Inc., a Nevada corporation (the “Company”) and the
undersigned (the “Subscriber”). Subject and pursuant to the attached “Terms and
Conditions” of this Subscription Agreement, including all schedules and
appendices attached hereto, the Subscriber hereby irrevocably subscribes for,
and on the Closing Date, will purchase from the Company, the following
securities at the following price:


I am an Accredited Investor                                 (Yes/No). If yes,
please fill out this section and the accredited investor form.


(Check if Applicable) The Subscriber is ______ an affiliate of Biologix Hair
Inc.
 
Number of Shares Subscribed
for:                                                           Shares at US$1.00
per Share.
 
Amount of Subscription:                                           USD
$                                                                                                
 
Name of Subscriber, Corporation or other form of registration (use full legal
name):
 
                                                                                                                                                                                                                                                                                                            
 
Address of
Subscriber:                                                                                                                                                                                                                                                                   
 
                                                                                                                                                                                                                                                                                                            

 
City:                                                         
State:________________   Zip
Code:                                                         


Home Phone:                                                         Bus.
Phone:                                                         


Cell Phone:                                                         
Fax:                                                         


Tax
Id/E.I.N./S.I.N.                                                                                                                                                                                                                                                                          
 
Email
address                                                                                                                                                                                                                                                                                   


Name and address of Person Making Investment Decision on behalf of Above Entity
if other than an individual
purchaser:                                                                                   


Position or Title of Person Making Investment Decision in the Above Entity if
other than an individual
purchaser:                                                                                         
         
 
 
8

--------------------------------------------------------------------------------

 
 
Special Instructions:                                                    
                                                                                                                                                                                                                   


                                                                                                                                                                                                                                                                                                            
 
DELIVERY INSTRUCTIONS if different from the information above


Name and account reference, if
applicable.                                                                                                                                                                                                                                 

                                                                                                                                                                                                                                                                                                            

Contact
Name                                                                                                                                                                                                                                                                                   

 
Address for
Delivery                                                                                                                                                                                                                                                                      


                                                                                                                                                                                                                                                                                                           

City:                                                          
State:________________   Country:                                                         
 
Postal Code:                                                        
 
Bus.
Phone:                                                         Fax:                                                         

Email
address                                                                                                                                                                                                                                                                                   

By signing this acceptance, the Subscriber agrees to be bound by the term and
conditions of this Subscription Agreement.
 
EXECUTED by the Subscriber this _______ day of _____________, 2013.
 
WITNESS:
 
EXECUTION BY SUBSCRIBER:
   
X
Signature of Witness
 
Signature of individual (if Subscriber is an individual)
         
X
Name of Witness
 
Authorized signatory (if Subscriber is not an individual)
           
Address of Witness
 
Name of Subscriber (please print)
               
Name of authorized signatory (please print)



 
9

--------------------------------------------------------------------------------

 


FOR INTERNAL USE


Company Acceptance


(To be filled out by Biologix Hair Inc.)
 
ACCEPTED BY:
 
BIOLOGIX HAIR INC.
 
Signature of Authorized Signatory:
             
Name of Authorized Signatory:
             
Position of Authorized Signatory:
             
Date of Acceptance:
     

 
 
10

--------------------------------------------------------------------------------

 


APPENDIX 1


Regulation D - US Accredited Investor Form
 
PROSPECTIVE INVESTOR SUITABILITY QUESTIONNAIRE
 
This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Securities of BIOLOGIX
HAIR INC. (the “Company”).  The purpose of this Questionnaire is to assure the
Company that each Subscriber will meet the standards imposed by the 1933 Act and
the appropriate exemptions of applicable state securities laws.  The Company
will rely on the information contained in this Questionnaire for the purposes of
such determination.  The Securities will not be registered under the 1933 Act in
reliance upon the exemption from registration afforded by Section 3(b) and/or
Section 4(6) of the 1933 Act.  This Questionnaire is not an offer of shares or
any other securities of the Company in any state other than those specifically
authorized by the Company.
 
All information contained in this Questionnaire will be treated as
confidential.  However, by signing and returning this Questionnaire, each
Subscriber agrees that, if necessary, this Questionnaire may be presented to
such parties as the Company deems appropriate to establish the availability,
under the 1933 Act or applicable state securities law, of exemption from
registration in connection with the sale of the Securities hereunder.
 
The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below:  (Please
initial in the space provide those categories, if any, of an “Accredited
Investor” which the Subscriber satisfies)
 
1. For purposes determining my status as an Accredited Investor, I hereby
certify that I qualify under at least one of the following categories:
 
(PLEASE CHECK APPROPRIATE CATEGORY)


a.      
$1,000,000 Net Worth Natural Person.

 
A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his or her purchase exceeds $1,000,000,
exclusive of the value of his or her primary residence;



b.      
$200,000 Income Natural Person.

A natural person who had "Individual Income" in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year. (See definition of "Individual Income"
under the caption "Who May Invest" of the Memorandum).
 
 
11

--------------------------------------------------------------------------------

 

 
c.      
Company, Corporate or Other Entity Investors.

The investor is a partnership, corporation or unincorporated association and all
of the equity owners of that entity qualify as Accredited Investors under
subparagraph (a) or (b) above.  Investors that check this subparagraph (c) must
furnish a separate copy of this Subscription Agreement for each equity owner
with each item completed and executed on the Investor Signature Page by such
equity owner.


d.      
Revocable or Grantor Trust.

The investor is a revocable or grantor trust and each Person with the power to
revoke the trust qualifies as an Accredited Investor under (a) or (b)
above.  Investors that check this subparagraph (d) must furnish a separate copy
of this Subscription Agreement for each Person with the power to revoke the
trust with each item completed and executed on the Investor Signature Page by
such Person.


e.      
Investment Decision by Plan Fiduciary.

The investor is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, and the investment decision is
made by a Plan fiduciary, as defined in Section 3(21) of such Act which is a
bank, savings and loan association, insurance company or registered investment
advisor.


f.      
Self-Directed Plan -- Investment Decision Solely by Accredited Investor.

The investor is a qualified profit sharing or defined contribution Plan, the
Plan provides for segregated accounts for each Plan Participant, the governing
documents of the Plan provide that each participant may direct the trustee to
invest his or her funds in the investment vehicles of his or her choice and the
purchase of the Shares is made pursuant to an exercise by the Plan Participant,
who is an Accredited Investor under subparagraph (a) or (b) above, of such power
to direct the investments of his or her segregated account.  This Subscription
Agreement must be completed and executed by such Plan Participant.


g.      
Institutional Investor.

Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts, or similar business trust or partnership, not formed
for the specific purposes of acquiring the Shares offered through the
Memorandum, with total assets in excess of $5,000,000.


h.      
Director, Executive Officer, or General Partner of the Issuer.

 
Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer.



2.
I further represent to you as follows:



(i)
Employer and Position of Person Making Investment Decision:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


(ii)
Prior Employment (five years) of Person Making Investment Decision:

 
Employer
(1)
     
(2)
           
Nature of
(1)
   
Duties
(2)
           
Dates of
(1)
   
Employment
(2)
   

 
 
12

--------------------------------------------------------------------------------

 
 
The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information.  If this Questionnaire
is being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_______ day of _________________, 2013.
 
If a Corporation, Partnership or Other Entity:
 
If an Individual:
           
Print of Type Name of Entity
 
Signature
           
Signature of Authorized Signatory
 
Print or Type Name
           
Type of Entity and Tax I.D. No.
 
Social Security/Tax I.D. No.

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
BIOLOGIX HAIR INC.


INSTRUCTIONS TO SUBSCRIBER




 
 
1.
COMPLETE all of the information applicable to you or your entity (Company,
Trust, etc.) in this Subscription Agreement.

 
 
2.
COMPLETE the sections applicable to your place of residency or incorporation.
This Subscription may contain sections and questionnaires specific to your
country of residence.

 
 
3.
FAX Completed Subscription Agreement to 778-383-6485 or scan and EMAIL to
pp@biologixhair.com Attention: Private Placement Department.

 
 
4.
WIRE FUNDS BY BANK TRANSFER: USD to Biologix Hair Inc. See bank details below;

 
BENEFICIARY BANK:
BANK OF MONTREAL
 
595 BURRARD STREET
 
VANCOUVER, B. C., CANADA
 
B: 604- 665-7506 (Attn: Marj Ross)
   
CANADIAN BANK NUMBER:
001
   
TRANSIT NUMBER:
0004 (or 00040, if a 5 digit # required)
   
BENEFICIARY:
Biologix Hair Inc.
 
 
USD ACCOUNT NUMBER:
4748-220
   
SWIFT BIC ADDRESS:
BOFMCAM2
   
SPECIAL INSTRUCTIONS
IMPORTANT - Have Bank identify Subscribers Name on the wire transfer.

 
 
5.
MAIL or COURIER the originally executed copy of the entire Subscription
Agreement, together with the Questionnaires, to our private placement processing
department at:

 
Biologix Hair Inc.
Private Placement Department
Suite 111, Unit 8- 6014 Vedder Road,
Chilliwack, BC, Canada
V2R 5P5


Phone: (778) 383-6485 ext. 705
 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Confidential
Private Placement Subscription Agreement
(Regulation S Offering for International Non-U.S. Persons)


BIOLOGIX HAIR INC.
82 Avenue Rd.,
Toronto, Ontario, M5R 2H2.
Canada


$2,000,000
2,000,000 Shares @
$1.00 per Share


Minimum Investment:  $25,000.00


January 15, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
BIOLOGIX HAIR INC.
 
INSTRUCTIONS TO SUBSCRIBER
 

 
1.
COMPLETE all of the information applicable to you or your entity (Company,
Trust, etc.) in this Subscription Agreement.

 
 
2.
COMPLETE the sections applicable to your place of residency or incorporation.
This Subscription may contain sections and questionnaires specific to your
country of residence.

 
 
3.
FAX Completed Subscription Agreement to 778-383-6485 or scan and EMAIL to
pp@biologixhair.com Attention: Private Placement Department.

 
 
4.
WIRE FUNDS BY BANK TRANSFER: USD to Biologix Hair Inc. See bank details below;

 
BENEFICIARY BANK:
BANK OF MONTREAL
 
595 BURRARD STREET
 
VANCOUVER, B. C., CANADA
 
B: 604- 665-7506 (Attn: Marj Ross)
   
CANADIAN BANK NUMBER:
001
   
TRANSIT NUMBER:
0004 (or 00040, if a 5 digit # required)
   
BENEFICIARY:
Biologix Hair Inc.
 
 
USD ACCOUNT NUMBER:
4748-220
   
SWIFT BIC ADDRESS:
BOFMCAM2
   
SPECIAL INSTRUCTIONS
IMPORTANT - Have Bank identify Subscribers Name on the wire transfer.

 
 
5.
MAIL or COURIER the originally executed copy of the entire Subscription
Agreement, together with the Questionnaires, to our private placement processing
department at:

 
Biologix Hair Inc.
Private Placement Department
Suite 111, Unit 8- 6014 Vedder Road,
Chilliwack, BC, Canada
V2R 5P5


Phone: (778) 383-6485 ext. 705


 
2

--------------------------------------------------------------------------------

 


SUBSCRIPTION AGREEMENT
(Regulation S Offering for International Non-U.S. Persons)


BIOLOGIX HAIR INC.


NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.
 
TERMS AND CONDITIONS
 
SUBSCRIPTION AGREEMENT between Biologix Hair Inc., a Florida corporation (the
“Company”) and the undersigned (the “Subscriber”).
 
WHEREAS:


A.           The Company desires to offer for sale pursuant to Regulation S of
the United States Securities Act of 1933 (the “Act”) (the “Offering”) a maximum
of 2,000,000 Shares ($2,000,000) (the “Shares”) at an offering price of $1.00
per Share in the currency of the United States.


B.           Each Share consists of one (1) share of common stock of $0.001 par
value per share.


C.           The Subscriber desires to acquire the number of Shares of the
Offering set forth on the signature page hereof on the terms and subject to the
conditions of this Subscription Agreement. The undersigned hereby irrevocably
subscribes for the purchase of Shares, pursuant to and in accordance with the
terms and conditions of this Subscription Agreement, and herewith makes payment,
covering the purchase of the Shares, which should be delivered to the
undersigned at the address stated below.
 
D.           The undersigned agrees that:  (1) the undersigned will not offer,
sell, transfer or otherwise dispose of any such securities, unless either (a) a
registration statement, or post-effective amendment thereto, covering such
securities have been filed with the Securities and Exchange Commission pursuant
to the Act , and such sale, transfer or other disposition is accompanied by a
prospectus meeting the requirements of Section 10 of the Act forming a part of
such registration statement, or post-effective amendment thereto, which is in
effect under the Act covering the Shares to be so sold, transferred or otherwise
disposed of, or (b) counsel to the Company satisfactory to the undersigned has
rendered an opinion in writing and addressed to the Company that such proposed
offer, sale, transfer or other disposition of the securities is exempt from the
provisions of Section 5 of the Act in view of the circumstances of such proposed
offer, sale, transfer or other disposition; (2) the Company may notify the
transfer agent for its Common Stock that the certificates for the common stock
acquired by the undersigned are not to be transferred unless the transfer agent
receives advice from the Company that one or both of the conditions referred to
in (1)(a) and (1)(b) above have been satisfied and (3) the Company may affix the
legend set forth herein to the certificates for Shares hereby subscribed for, if
such legend is applicable.
 
 
3

--------------------------------------------------------------------------------

 
 
The following information is furnished as the undersigned’s subscription for
Shares issued by the Company, consisting of shares of common stock, $0.001 par
value per share at a price of $1.00 per share, and for you to determine whether
I am qualified to purchase Shares from the Company pursuant to Regulation S
promulgated under the Act, and comparable provisions of applicable state
securities laws.  I, the undersigned, understand that you will rely upon the
following information for purposes of such determination, and that the Shares
will not be registered under the Act in reliance upon the exemption from
registration provided by Regulation S of the Act.
 
ALL INFORMATION CONTAINED IN THIS SUBSCRIPTION AGREEMENT WILL BE TREATED
CONFIDENTIALLY. However, it is agreed that you may present this document to such
parties as you deem appropriate if called upon to establish that the proposed
offer and sale of the Shares is exempt from registration under the Act or meets
the requirements of applicable state securities laws.  I understand that if I
make a false statement, it will constitute a violation of my representations and
warranties under this Subscription Agreement and may also constitute a violation
of law, for which the Company can make a claim for damages against me.  My
investment in the Shares will not be accepted until the Company determines that
I satisfy all of the suitability standards set forth in the Private Placement
Memorandum (the “Memorandum”).  See “Who May Invest.”
 
1.
Representations and Warranties.  I, the undersigned, represent and warrant as
follows:



(a)
I have received the Memorandum, have carefully reviewed the Memorandum, and have
relied solely on the information contained therein, and information otherwise
provided to me in writing by the Company.   I understand that all documents,
records and books pertaining to this investment have been made available by the
Company for inspection by me or my attorney and accountant.  I am familiar with
the Company’s business objectives and the financial arrangements in connection
therewith.  The Shares I am purchasing are the kind of securities that I wish to
hold for investment and the nature of the Shares are consistent with my
investment program. My advisor(s) and I have had a reasonable opportunity to ask
questions of and receive answers from the officers and directors of the Company
concerning the Company and the Shares.  All such questions have been answered to
my full satisfaction.  I, or my representatives, have made such investigation of
the facts and circumstances set forth in the Memorandum and exhibits thereto in
connection with any purchase of the Shares as I have deemed necessary.  No
representations have been made or information furnished to me or my advisor(s)
relating to the Company or the Shares that are in any way inconsistent with the
Memorandum.



(b)
As purchaser, I am not a “U.S. Person” as defined by Regulation S of the Act and
am not acquiring the Shares for the account or benefit of a U.S. Person.  A
“U.S. Person” is defined by Regulation S of the Act to be any person who
is:  (i) Any natural person resident in the United States; (ii) Any partnership
or corporation organized or incorporated under the laws of the United States;
(iii) Any estate of which any executor or administrator is a U.S. person; (iv)
Any trust of which any trustee is a U.S. person; (v) Any agency or branch of a
foreign entity located in the United States; (vi) Any non-discretionary account
or similar account (other than an estate or trust) held by a dealer or other
fiduciary for the benefit or account of a U.S. person; (vii) Any discretionary
account or similar account (other than an estate or trust) held by a dealer or
other fiduciary organized, incorporated, or (if an individual) resident in the
United States; and (viii) Any partnership or corporation if: (A) Organized or
incorporated under the laws of any foreign jurisdiction; and (B) Formed by a
U.S. person principally for the purpose of investing in securities not
registered under the Act, unless it is organized or incorporated, and owned, by
accredited investors (as defined in Rule 501(a)) who are not natural persons,
estates or trusts.

 
 
4

--------------------------------------------------------------------------------

 
 
(c)
Subject to the terms and conditions hereof, I hereby irrevocably tender this
Subscription Agreement for the purchase of the Shares indicated below and shall
pay for such Shares in the manner set forth herein.  I am aware that the
subscription made herein is irrevocable, but that the Company has the
unconditional right to accept or reject this subscription, in whole or in part,
and that the sale of the Shares pursuant hereto is subject to the approval of
certain legal matters by legal counsel and to other conditions.  If my
subscription is not accepted for any reason whatsoever, or, if the offering made
through the Memorandum is terminated, my money will be returned in full, without
any interest that may be earned thereon, and the Company will be relieved of any
responsibility or liability that might be deemed to arise out of my offer to
subscribe for the Shares.



(d)
I have carefully reviewed the Memorandum.  I have such knowledge and experience
in business and financial matters as will enable me to evaluate the merits and
risks of the prospective investment and to make an informed investment
decision.  I am also aware that no state or Federal agency has reviewed or
endorsed the Memorandum or the Shares, that the Shares involve a high degree of
economic risk.



(e)
I have satisfied myself as to the full observance of the laws of my jurisdiction
in connection with any invitation to subscribe for the Shares and/or any use of
this Agreement, including (i) the legal requirements within my jurisdiction for
the purchase of the Shares, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, that may
be relevant to the purchase, holding, redemption, sale, or transfer of the
Shares;



(f)
I have been advised and am fully aware that investing in the Shares is a
speculative and uncertain undertaking, the advantages and benefits of which are
generally limited to a certain class of investors, and that the Shares may be
sold only to persons who understand the nature of the proposed operations of the
Company and for whom the investment is suitable.  I represent that I meet such
suitability requirements.



(g)
I have relied on my own tax and legal adviser and my own investment counselor
with respect to the income tax and investment considerations of being an
investor as described in the Memorandum.



(h)
I meet the requirements of a purchaser as set forth in the Memorandum under the
caption “Who May Invest.”



(i)
I understand that the Company has not registered the Shares under the Act, or
the applicable laws of any other jurisdiction, in reliance on exemptions from
registration.  I further understand that such exemptions depend upon my
investment intent at the time I acquire the Shares.  I therefore represent and
warrant that I am purchasing the Shares for my own account for investment, not
as a nominee or agent, without any present intention to distribution,
assignment, resale or other transfer of the Shares in any manner which would
result in a violation of Regulation S or any other provision of United States
securities laws.  Except as specifically stated herein, no other person has a
direct or indirect beneficial interest in the Shares.  Because the Shares are
not registered, I am aware that I must hold them indefinitely unless they are
registered under the Act or I must obtain exemptions from such registration.  I
acknowledge that the Company is under no duty to register the Shares or comply
with any exemption in connection with my sale, transfer or other disposition
under applicable rules and regulations, except as described in the
Memorandum.  I understand that if I desire to sell, assign, transfer,
hypothecate or in any way alienate or encumber the Shares in the future, the
Company can require that I provide, at my own expense, an opinion of counsel
satisfactory to the Company to the effect that such action will not result in a
violation of applicable federal or state securities laws and regulations or
other applicable federal or state laws and regulations.

 
 
5

--------------------------------------------------------------------------------

 
 
(j)
The solicitation of an offer to purchase the Shares was directly communicated to
me through the Memorandum to which this Subscription Agreement is attached as an
Exhibit.  At no time was I presented with or solicited by or through any
leaflet, public promotional meeting, circular, newspaper or magazine article,
radio or television advertisement or any other form of general advertising in
connection with such communicated offer.



(k)
I recognize that my investment in the Shares involves certain risks and I have
taken full cognizance of and understand all of the risk factors related to the
business objectives of the Company and the purchase of the Shares, including
those risk factors set forth under the caption “RISK FACTORS” in the Memorandum.



(l)
All information that I have provided herein is correct and complete as of the
date hereof, and if there should be any material change in such information
prior to the acceptance of this Subscription Agreement, I will immediately
provide the Company with such information.



(m)
If the Subscriber is a corporation, partnership, trust, unincorporated
association or other entity, it is authorized and otherwise duly qualified to
purchase and hold the Shares subscribed hereunder, and such entity has not been
formed for the specific purpose of acquiring the Shares.  If the Subscriber is a
trustee and is acquiring the Shares for the trust of which he is a trustee, he
has sought the advice of counsel regarding whether the purchase of the Shares is
an authorized trust investment and has been advised by counsel that after
reviewing all applicable laws and the terms of the trust instrument, such
counsel is of the opinion that the undersigned has the authority to purchase the
Shares for the trust.



(n)
If the Subscriber is an individual, he or she is 21 years of age, or if the
Subscriber is an association, all of its members are of such age.



(o)
Pending acceptance of this subscription by the Company, all funds paid hereunder
shall be deposited by the Company and immediately available to the Company for
its corporate purposes.  In the event the subscription is not accepted, the
subscription funds will constitute a non-interest bearing demand loan of the
Subscriber to the Company.



(p)
The Subscriber hereby authorizes and directs the Company to deliver the
securities to be issued to such Subscriber pursuant to this subscription
Agreement to the Subscriber’s address indicated herein.



(q)
The Subscriber acknowledges and agrees that the subscription for the Shares and
the Company’s acceptance of the subscription is not subject to any minimum
subscription for the Offering.



2.
Restrictive Legend.  I hereby acknowledge and consent to the placement of the
following restrictive legend on the certificate(s) and other documents(s)
representing shares of the Company’s common stock:



 
THE SECURITIES  REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”).  THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES AGREES FOR THE BENEFIT OF THE
COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGES OR OTHERWISE
TRANSFERRED ONLY (A) TO THE COMPANY, (B) OUTSIDE OF THE UNITED STATES IN
ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE UNITED STATES SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE LOCAL LAWS AND REGULATIONS, (C) PURSUANT TO
THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT
PROVIDED BY RULE 144A THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) PURSUANT TO ANOTHER EXEMPTION FROM
REGISTRATION AFTER PROVIDING A SATISFACTORY LEGAL OPINION TO THE
COMPANY.  DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN
SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA.  A NEW CERTIFICATE,
BEARING NO LEGEND, DELIVERY OF WHICH WILL CONSTITUTE “GOOD DELIVERY”  MAY BE
OBTAINED FROM THE COMPANY UPON DELIVERY OF THIS CERTIFICATE AND A DULY EXECUTED
DECLARATION IN A FORM SATISFACTORY TO THE COMPANY AND ITS REGISTRAR AND TRANSFER
AGENT, TO THE EFFECT THAT THE SALE OF THE SECURITIES REPRESENTED HEREBY IS BEING
MADE IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT
OR AS PRESCRIBED BY THE COMPANY FROM TIME TO TIME.



3.           Indemnification.


I agree to indemnify and hold harmless the Company, its officers and directors
from and against all damages, losses, costs and expenses (including reasonable
attorney’s fees) which they may incur by reason of my failure to fulfill any of
the terms or conditions of this Subscription Agreement, or by reason of any
untrue statement made herein or any breach of the representations and warranties
made herein or in any document that I have provided to the Company.
 
4.
Miscellaneous.



(a)
I agree that I may not cancel, terminate or revoke this Subscription Agreement
or any covenant hereunder and that this Subscription Agreement shall survive my
death or disability and shall be binding upon my heirs, executors,
administrators, successors and assigns.



(b)
This Subscription Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Nevada.

 
(c)
Within five days after receipt of a written request from the Company, I agree to
provide such information and to execute and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject.

 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this SUBSCRIPTION AGREEMENT made as of the date below
between Biologix Hair Inc., a Nevada corporation (the “Company”) and the
undersigned (the “Subscriber”). Subject and pursuant to the attached “Terms and
Conditions” of this Subscription Agreement, including all schedules and
appendices attached hereto, the Subscriber hereby irrevocably subscribes for,
and on the Closing Date, will purchase from the Company, the following
securities at the following price:


I am an Accredited Investor                                 (Yes/No). If yes,
please fill out this section and the accredited investor form.


(Check if Applicable) The Subscriber is ______ an affiliate of Biologix Hair
Inc.
 
Number of Shares Subscribed
for:                                                           Shares at US$1.00
per Share.
 
Amount of Subscription:                USD
$                                                                                                
 
Name of Subscriber, Corporation or other form of registration (use full legal
name):
 
                                                                                                                                                                                                                                                                                                            
 
Address of
Subscriber:                                                                                                                                                                                                                                                                   
 
                                                                                                                                                                                                                                                                                                            

 
City:                                                         
Country:________________   Postal
Code:                                                         


Home Phone:                                                         Bus.
Phone:                                                         


Cell Phone:                                                         
Fax:                                                         


Tax
Id/E.I.N./S.I.N.                                                                                                                                                                                                                                                                          
 
Email
address                                                                                                                                                                                                                                                                                   


Name and address of Person Making Investment Decision on behalf of Above Entity
if other than an individual
purchaser:                                                                                   


Position or Title of Person Making Investment Decision in the Above Entity if
other than an individual
purchaser:                                                                                         
         
 
 
7

--------------------------------------------------------------------------------

 
 
Special Instructions:                                                    
                                                                                                                                                                                                                   


                                                                                                                                                                                                                                                                                                            
 
DELIVERY INSTRUCTIONS if different from the information above


Name and account reference, if
applicable.                                                                                                                                                                                                                                 
 
                                                                                                                                                                                                                                                                                                            

Contact
Name                                                                                                                                                                                                                                                                                   

 
Address for
Delivery                                                                                                                                                                                                                                                                     


                                                                                                                                                                                                                                                                                                          

City:                                                           Country:                                                        
Postal Code:                                                        
 
Bus.
Phone:                                                         Fax:                                                         

Email
address                                                                                                                                                                                                                                                                                   

By signing this acceptance, the Subscriber agrees to be bound by the term and
conditions of this Subscription Agreement.
 
EXECUTED by the Subscriber this _______ day of _____________, 2013.
 
WITNESS:
 
EXECUTION BY SUBSCRIBER:
   
X
Signature of Witness
 
Signature of individual (if Subscriber is an individual)
         
X
Name of Witness
 
Authorized signatory (if Subscriber is not an individual)
           
Address of Witness
 
Name of Subscriber (please print)
               
Name of authorized signatory (please print)



 
8

--------------------------------------------------------------------------------

 


FOR INTERNAL USE


Company Acceptance


(To be filled out by Biologix Hair Inc.)
 
ACCEPTED BY:
 
BIOLOGIX HAIR INC.
 
Signature of Authorized Signatory:
             
Name of Authorized Signatory:
             
Position of Authorized Signatory:
             
Date of Acceptance:
     

 
 
9

--------------------------------------------------------------------------------

 


EXHIBIT C
 
BIOLOGIX HAIR INC.


INSTRUCTIONS TO SUBSCRIBER





 
1.
COMPLETE all of the information applicable to you or your entity (Company,
Trust, etc.) in this Subscription Agreement.

 
 
2.
COMPLETE the sections applicable to your place of residency or incorporation.
This Subscription may contain sections and questionnaires specific to your
country of residence.

 
 
3.
FAX Completed Subscription Agreement to 778-383-6485 or scan and EMAIL to
pp@biologixhair.com Attention: Private Placement Department.

 
 
4.
WIRE FUNDS BY BANK TRANSFER: USD to Biologix Hair Inc. See bank details below;

 
BENEFICIARY BANK:
BANK OF MONTREAL
 
595 BURRARD STREET
 
VANCOUVER, B. C., CANADA
 
B: 604- 665-7506 (Attn: Marj Ross)
   
CANADIAN BANK NUMBER:
001
   
TRANSIT NUMBER:
0004 (or 00040, if a 5 digit # required)
   
BENEFICIARY:
Biologix Hair Inc.
 
 
USD ACCOUNT NUMBER:
4748-220
   
SWIFT BIC ADDRESS:
BOFMCAM2
   
SPECIAL INSTRUCTIONS
IMPORTANT - Have Bank identify Subscribers Name on the wire transfer.

 
 
5.
MAIL or COURIER the originally executed copy of the entire Subscription
Agreement, together with the Questionnaires, to our private placement processing
department at:

 
Biologix Hair Inc.
Private Placement Department
Suite 111, Unit 8- 6014 Vedder Road,
Chilliwack, BC, Canada
V2R 5P5


Phone: (778) 383-6485 ext. 705
 
 
10 

--------------------------------------------------------------------------------